Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on February 18, 2022.
As directed by the amendment: Claims 1, 3, 5, 15, and 18 were amended.  Claims 1-24 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8, and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 3 recites “a third set of struts” which is confusing because the claims do not recite a first or second set of struts. Therefore, it is unclear how many “sets” of struts are included in the claim.
Claim 2, line 5 recites “a fourth set of struts” which is confusing because the claims do not recite a first or second set of struts. Therefore, it is unclear how many “sets” of struts are included in the claim.

Claim 15, line 9 recites “the first strut” which lacks antecedent basis. Examiner suggests --the first lateral strut and the first medial strut--.
Claim 15, line 12 recites “the second strut” which lacks antecedent basis. Examiner suggests --the second lateral strut and the second medial strut--.
Claim 22, line 2 recites “a first joint cable” and it is unclear whether this is a separate structure from the “first cable” previously recited in claim 15 (see line 13).
Claim 22, the last line recites “a second cable” which is confusing because claim 15 already recites “a second cable” (see line 19).
The remaining claims are rejected based on their dependence on a rejected claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (2017/0027735) in view of Segal (4,606,542).
Regarding claim 1, Walsh discloses an exoskeleton system (Fig. 8A), comprising: a cable (cable 826, Fig. 8A); an exoskeleton device (orthopedic device 810, 

    PNG
    media_image1.png
    545
    715
    media_image1.png
    Greyscale

Annotated Figure A (from Fig. 8C of Walsh): Walsh discloses an exoskeleton with a frame having a first portion (1) above the knee joint, a second portion (2) below the knee joint, and a joint (3) connecting the two portions. The first portion has a first set of lateral/medial struts (4) extending from the first portion (1) of the frame, and the second portion has a second set of lateral/medial struts (5) extending from the second portion (2) of the frame.
	Walsh is silent regarding a first crossbar supported between the first lateral strut and first medial strut; a second crossbar supported between the second lateral strut and 
	Segal teaches a related lower limb exoskeleton device (Fig. 2) that includes a first crossbar (1, see annotated Fig. B below) supported between a first lateral strut (3, Fig. B) and a first medial strut (2, Fig. B), used to redirect a cable (bands 21, Fig. 2) spaced apart from the frame (Fig. 2). The crossbar (1) is adjustable to widen or tighten the lower limb exoskeleton to better fit the user (16, see Fig. 4, see col. 2, lines 9-11, and see col. 2, lines 37-38). 

    PNG
    media_image2.png
    535
    543
    media_image2.png
    Greyscale

Annotated Fig. B (from Fig. 2 of Segal): Segal discloses a lower limb exoskeleton device with a first crossbar (1) supported between a first lateral strut (3) and a first medial strut (2) to adjust the width to fit a particular user.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first medial and lateral struts and the second medial and lateral struts of Walsh to include a first St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04. 
	The modified Walsh/Segal device would thus have the cable (826, Fig. 8A of Walsh) exerting the first and second forces on the first and second crossbars (due to the fact that the crossbars are directly connected to the respective medial/lateral struts, the forces exerted at 822, 824, Fig. 8A of Walsh, would also be exerting forces on the connected crossbars). The modified Walsh/Segal device as currently combined is still silent regarding the first crossbar supporting a pulley configured to redirect the cable.
	Walsh discloses an additional embodiment (Fig. 7C) that includes at least one pulley (two pulleys shown in element 718, Fig. 7C) supported in the first medial/lateral strut (718, Fig. 7C) at the location where the first crossbar would be in the modified device (the right-most pulley in Fig. 7C is at the location where the first crossbar is located in the Walsh/Segal device). These pulleys are utilized to route the cable (726, Fig. 7C) along the frame of the exoskeleton more closely (see Fig. 7C), and to change 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the struts and crossbars of Walsh/Segal to have the first medial and lateral struts and the first crossbar support at least one pulley each as taught by Fig. 7C of Walsh, because this is a combination of prior art elements (a pulley and cable) according to known techniques (mounting pulleys on a set of struts/crossbars to allow the cable to be routed along the exoskeleton frame) to provide expected results (the cable is still extending from the first medial/lateral struts and first crossbar, towards the second medial/lateral struts and second crossbar so that forces are provided at both crossbars). Additionally, using the pulleys to route the cable in this manner would be beneficial because the cable would be less likely to interfere with the moving parts of the frame as it is closely positioned along the frame.
	Regarding claim 6, the modified Walsh/Segal device discloses wherein the first portion (1, Fig. A) of the frame is attachable to an upper leg portion of a user (see Fig. 8A of Walsh) and wherein the second portion (2, Fig. A) of the frame is attachable to a lower leg portion of the user to cause the joint to be collocated with a knee of the user (see Fig. 8A); and wherein the first direction corresponds to a direction of knee extension of the user (the upward pulling force of the cable 826 would provide a knee extension) and wherein a second direction about the joint opposite the first direction 
Regarding claim 8, the modified Walsh/Segal device discloses wherein the first crossbar (1, Fig. B above) comprises a pulley (the top-right pulley in Fig. 7C of Walsh) configured to redirect the cable toward the second crossbar (see Fig. 8A and Fig. 7C of Walsh, in the modified device the pulley is redirecting the cable 726/826 toward the second crossbar).
Regarding claim 14, the modified Walsh/Segal device discloses wherein the cable (826) comprises a Bowden cable (see lines 6-7 of [0096] of Walsh).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (2017/0027735) in view of Segal (4,606,542) as applied to claim 1 above, and further in view of Ishibashi et al. (2015/0190249).
	Regarding claim 2, the modified Walsh/Segal device is silent regarding a third crossbar supported by a third set of struts extending from the first portion of the frame on an opposite side to the first crossbar; and a fourth crossbar supported by a fourth set of struts extending from the second portion of the frame on an opposite side to the second crossbar.
Ishibashi teaches a related lower leg exoskeleton system (Fig. 8A), comprising a third set of struts (3, see annotated Fig. C below, there is a medial and a lateral strut) extending from the first portion (1, see Fig. C below) of the frame on an anterior side and a fourth set of struts (4, see Fig. C below, there is a medial and a lateral strut) extending from the second portion (2, see Fig. C) of the frame on an anterior side (see Fig. C, and note that this anterior side of the frame would correspond to “an opposite 

    PNG
    media_image3.png
    436
    727
    media_image3.png
    Greyscale

Annotated Figure C (from Fig. 8A of Ishibashi): Ishibashi’s exoskeleton device includes a frame comprising a first portion (1) coupled to a second portion (2) by a joint (3A), with a first set of struts (1A, located on the medial and lateral sides of the frame and thus a “set”), a second set of struts (2A, located on the medial and lateral sides of the frame and thus a “set”), a third set of struts (3, located on the medial and lateral sides of the frame and thus a “set”) extending from the first portion (1) of the frame on an anterior side of the frame, and a fourth set of struts (4, located on the medial and lateral sides of the frame and thus a “set”) extending from the second portion (2) of the frame on an anterior side of the frame. Ishibashi also has a first cable (8) and a second cable (9) to apply flexion/extension assistance.

	The modified Walsh/Segal/Ishibashi device as currently combined is silent regarding a third crossbar supported by the third set of struts (3, Fig. C above) and a fourth crossbar supported by the fourth set of struts (4, Fig. C above). 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also modify each of these sets of struts of Walsh/Segal/Ishibashi to include adjustable third and fourth crossbars as generally taught by Segal’s crossbar (1, Fig. B above) because this would improve the connection between medial and lateral sides of the frame, and since it has been held that mere duplication of the essential working parts of a device (an adjustable crossbar supported between a pair of medial and lateral struts generally taught by Segal) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04. 
Regarding claim 3, the modified Walsh/Segal/Ishibashi device discloses wherein the torque comprises a first torque (the torque provided by pulling upwards on the cable 826, Fig. 8A of Walsh), and wherein the third crossbar (1, Fig. B above, located between struts 3 in Fig. C above in the modified device) is coupled to the fourth crossbar (1, Fig. B above, located between struts 4 in Fig. C above in the modified 
Regarding claim 4, the modified Walsh/Segal device discloses wherein the cable comprises a first cable (the cable 826 spanning 820 and 818 on the side shown in Fig. 8A is the “first cable”); wherein the motor comprises a first motor (the motor in Fig. 12), wherein the torque comprises a first torque (the upward torque applied via cable 826 being tensioned), but is silent regarding a second motor connected to a second cable configured to provide a second torque around the joint in a direction opposite to the first torque.
Ishibashi teaches a related lower limb exoskeleton system, comprising: a cable (such as first cable 8, see annotated Fig. C above), an exoskeleton device (Figs. 8A-8B) comprising: a frame comprising a first portion (1, see Fig. C above) rotatably coupled to a second portion (2, see Fig. C above) by a joint (hinge at intersection of 1, 2, Fig. C above), and including third and fourth sets of struts (3, 4, Fig. C above). The exoskeleton system includes a first motor (33a, Fig. 9; which one of ordinary skill in the art would recognize corresponds to motor 30a, Fig. 3) that is connected (operably) to the first cable (8, Fig. C above) to provide a torque about the joint (“By rotating the motors 30a, 30b, the actuating device 16 can pull or loosen the wires 34 of the drive force transmission unit” see the penultimate sentence of [0028]. The motor(s) in Fig. 9 would be expected to operate in substantially the same manner); and wherein the exoskeleton system further comprises: a second cable (second cable 9, Fig. C above; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of the exoskeleton of Walsh/Segal to include a second motor connected to a second cable extending through third and second sets of struts and configured to provide a second torque around the joint in a direction opposite to the first torque as taught by Ishibashi so that the exoskeleton device can provide assistance force(s) for both the knee flexion and extension.
Claims 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (2017/0027735) in view of Segal (4,606,542) and Ishibashi et al. (2015/0190249) as applied to claims 1 and 4 above, and further in view of Thorne et al. (10,231,859).
Regarding claim 5, the modified Walsh/Segal/Ishibashi device discloses a controller (control system and motor controller, see Fig. 12 and see para. [0134] of Walsh), but is silent regarding wherein the first motor and the second motor are each 
For example, Thorne teaches a related lower limb exoskeleton device (Figs. 6-7) which has a plurality of motors (four actuators 122a, 122b, 124a, 124b, Fig. 6. It is noted that “motor” is defined by Merriam-Webster as “one that imparts motion”) which includes at least two of the motors that operate to apply a first torque in a first direction, and a second torque in a second, opposite direction (see Fig. 3, there is one cable 118 which is wrapped around a series of pulleys in one direction, and a second cable 120 which is wrapped around a series of pulleys in the opposite direction. Actuating the motor associated with actuator 118 provides an extension movement to the knee, and actuating the motor associated with actuator 120 provides a flexion movement to the knee, see col. 2, lines 16-22; see also col. 7, line 59 through col. 8, line 1). The motors are independently actuatable so that a flexion movement can be selectively applied without an extension movement interfering. Furthermore, the device has a controller which is able to be programmable to allow valves to selectively open/close to actuate a particular actuator (see col. 8, lines 12-15, lines 19-26, and lines 37-39).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system of Walsh/Segal/Ishibashi to include independently controllable actuators for flexion and extension as taught by Thorne because this is a known alternative to the motor(s) used by Ishibashi and would provide expected results of still allowing the leg to be selectively provided with flexion or extension assistance.

Thorne teaches a related lower limb exoskeleton device (Figs. 6-7) which has a triple pulley configuration (pulleys 112, 114, 116, Fig. 3) comprising: a first pulley set (112, Fig. 3) coupled to a first portion of the frame (102, Fig. 3) by a first hinge (coupled by a pin or other rotatable member such that each pulley can rotate relative to one another, see col. 4, lines 26-30); a second pulley set (116, Fig. 3) coupled to a second portion of the frame (104, Fig. 3) by a second hinge (coupled by a pin or other rotatable member such that each pulley can rotate relative to one another, see col. 4, lines 26-30); and a third pulley set (114, Fig. 3) coupled to the first pulley set (112, Fig. 3) and coupled to the second pulley set (116, Fig. 3) for redirecting at least one cable (cables 118, 120, Fig. 3) across a knee joint (the three pulleys are arranged to that the second pulley 114 is approximately at the center of the knee joint, see Fig. 7). These pulleys provide two additional translational degrees of freedom, which make the exoskeleton far less sensitive to alignment with the body and avoid shear loading of the knee (see col. 4, lines 30-41) and allows the brace to fit individuals of many sizes (see col. 4, lines 45-47). The cables (118, 120) associated with the pulleys may be actuated by a plurality of motors (four actuators 122a, 122b, 124a, 124b, Fig. 6. It is noted that “motor” is defined by Merriam-Webster as “one that imparts motion”) which operate to apply a first torque in a first direction, and a second torque in a second, opposite direction (see Fig. 3, there 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable extending between the first and second crossbars of Walsh/Segal to be routed around a triple pulley configuration as taught by Thorne because these pulleys would provide two additional translational degrees of freedom which make the exoskeleton far less sensitive to alignment with the body and avoid shear loading of the knee, and allows the brace to fit individuals of many sizes. Furthermore, the pulleys could be easily operated by a plurality of actuators to selectively apply extension or flexion forces. In the modified Walsh/Thorne device, the first crossbar would thus comprise a first pulley (the pulley 112, Fig. 3 of Thorne).
Regarding claim 12, the modified Walsh/Segal/Thorne device discloses wherein the triple pulley joint (112, 114, 116, Fig. 3 of Thorne) comprises a first cable (118, Fig. 3 of Thorne) configured to provide a first torque about the joint in the first direction, and a second cable (120, Fig. 3 of Thorne) configured to provide a second torque about the joint in a second direction opposite the first direction (Actuating the motor associated with actuator 118 provides an extension movement to the knee, and actuating the motor . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (2017/0027735) in view of Segal (4,606,542) as applied to claim 1 above, and further in view of Thorsteinsson et al. (2008/0039756).
Regarding claim 7, the modified Walsh/Segal device is silent regarding a strain gauge affixed to the second crossbar, the strain gauge configured to measure a force of the cable on the second crossbar. However, the use of strain gauges to measure forces exerted in an exoskeleton system is well known in the art.
For example, Thorsteinsson teaches a related lower limb exoskeleton device (Fig. 1) which includes a plurality of strain gauges (pressure sensors 810, and strain gauges 820, Fig. 8; see lines 5-6 of [0121]) affixed to various portions of the exoskeleton system (carrier 150, Fig. 1; see lines 3-7 of [0121]; and strain gauges may be on side bars 112 of the upper and lower frames 110, 120, to measure deformation of the side bars that are related to loading of the side bars during ambulatory activities, see all of para. [0122]). Information from these sensors is gathered and evaluated by a control unit that in turn controls the actuators based on recognizing phases of the gait cycle and assisting the user to maintain a normal gait cycle (see para. [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the exoskeleton frame of Walsh/Segal to include a plurality of strain gauges on the frame as taught by Thorsteinsson so that sensed information can be used to determine which ambulatory 
The modified Walsh/Segal/Thorsteinsson device does not specifically state at least some of the plurality of strain gauges are affixed to the second crossbar. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate at least some of the plurality of strain gauges to be on the second crossbar, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. Furthermore, such a relocation would merely provide expected results, as the strain gauges would be expected to measure deformation of whichever part of the frame the strain gauge is connected to (similar to the deformation measured in side bars 112 described in para. [0122] of Thorsteinsson). Lastly, a strain gauge mounted on the second crossbar in the modified device would be configured to measure deformations that would arise due to forces of the cable pulling on the second crossbar.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (2017/0027735) in view of Segal (4,606,542) as applied to claim 1 above, and further in view of Unluhisarcikli et al. (2013/0226048).
Regarding claim 9, the modified Walsh/Segal device is silent regarding an encoder configured to measure joint rotation. However, the use of encoders to measure joint angles is well known in the art.
For example, Unluhisarcikli teaches a related lower limb exoskeleton device (Fig. 3) in which the knee joint comprises an encoder to measure an amount of rotation of the joint (see lines 8-18 of [0057]). This allows high accuracy and noise-free measurement 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of Walsh/Segal to include an encoder and rotary potentiometer as taught by Unluhisarcikli in order to provide an expected result of allowing the knee joint angle to be measured accurately and noise free, to provide feedback to the controller.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (2017/0027735) in view of Segal (4,606,542) and Thorne et al. (10,231,859) as applied to claim 10 above, and further in view of Shimada et al. (2010/0036302).
Regarding claim 11, the modified Walsh/Segal/Thorne device discloses wherein the triple pulley joint (112, 114, 116, Fig. 3 of Thorne) is attached to the first portion of the frame (in the modified device, the triple pulley joint spans the knee joint, and it would be attached/supported by the first and second frame portions of Walsh) by a first hinge enabling lateral translation of the first portion of the frame relative to the second portion of the frame (the triple pulley configuration includes a plurality of hinges and provides two additional translational degrees of freedom, see col. 4, lines 30-41 of Thorne. These translational movements would include at least some degree of lateral movement because the entire frame is rotatable through various angles), and wherein the triple pulley joint enables vertical translation, extension, and flexion movement of the second portion of the frame relative to the first portion of the frame (it allows for knee flexion and extension, and these movements would necessarily include at least some degree of vertical translation as the frame portions move).

Shimada teaches a related walking assistance exoskeleton device (Fig. 1) wherein the knee joint includes a hinge element (hinge 60, Fig. 1) enabling the knee joint to rotate in a lateral direction (See the last sentence of [0013]), which enables varus or valgus rotation of the first (bar 22, Fig. 1) and second portions (bar 42, Fig. 1) of the frame (lateral rotation at the knee joint). This lateral rotation at the knee joint hinge allows the user to spread their legs (see the last sentence of [0014]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the triple pulley joint of Walsh/Segal/Thorne to be coupled to the first and second portions of the frame via hinge element(s) that allow for lateral rotation as taught by Shimada so that the user will be able to more easily spread their legs apart, if desired.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (2017/0027735) in view of Segal (4,606,542) and Thorne et al. (10,231,859) as applied to claim 12 above, and further in view of Kazerooni et al. (2013/0102935).
Regarding claim 13, the modified Walsh/Segal/Thorne device is silent regarding wherein the triple pulley joint comprises a third cable configured to prevent extension of the joint in the first direction past an extension threshold. 
Kazerooni teaches a related lower limb exoskeleton device (Fig. 13) which may utilize a cable (wire rope stop 211, Fig. 13) to prevent extension of a joint past a threshold (see the last two sentences of [0115], the wire rope prevents abduction of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the triple pulley knee joint of Walsh/Segal/Thorne to include a third cable which spans the joint and prevents extension of the joint past a maximum angle as generally taught by Kazerooni because this will be expected to prevent accidental damage to the patient, by limiting the amount that the knee joint can extend.
Claims 15-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (2015/0190249) in view of Segal (4,606,542)
Regarding claim 15, Ishibashi discloses an exoskeleton device (Figs. 8A-8B) comprising: a frame comprising a first portion (1, see annotated Fig. C above) coupled to a second portion (2, see annotated Fig. C above) by a joint (3A, see annotated Fig. C above). Ishibashi has a first lateral strut and a first medial strut (1A, the first set of struts will have a lateral strut and a medial strut, see Fig. C above) each extending from the first portion (1) of the frame; a second lateral strut and a second medial strut (2A, the second set of struts will have a lateral strut and a medial strut, see Fig. C above) each extending from the second portion (2) of the frame; a third lateral strut and a third medial strut (3, the third set of struts will have a lateral strut and a medial strut, see Fig. C above) each extending from the first portion (1) of the frame on an opposite side to 

Segal teaches a related lower limb exoskeleton device (Fig. 2) that includes a first crossbar (1, see annotated Fig. B above) supported between a first lateral strut (3, Fig. B) and a first medial strut (2, Fig. B), used to redirect a cable (bands 21, Fig. 2) spaced apart from the frame (Fig. 2). The crossbar (1) is adjustable to widen or tighten the lower limb exoskeleton to better fit the user (16, see Fig. 4, see col. 2, lines 9-11, and see col. 2, lines 37-38). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify all of the lateral and medial struts of Ishibashi to each include a crossbar supported between the medial and lateral struts in an adjustable manner as taught by Segal so that the frame width can be adjusted to best suit the needs of a particular user (see col. 2, lines 9-11 and col. 2, lines 37-38 of Segal). Furthermore, although Segal only discloses using a first crossbar, it would have been obvious to incorporate this adjustable crossbar feature between the second, third, and fourth pairs of medial and lateral struts as well to improve the connection between medial and lateral sides of the frame, since it has been held that St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04. 
The modified Ishibashi/Segal device would thus have the first and second cables (8, 9, Fig. C above) extending through the distal ends of the medial and lateral struts, which is where the crossbars (1, Fig. B above) are now located in the modified device. The modified device would have the cables anchored to the second and fourth crossbars (via stoppers similar to 52, Fig. 5A of Ishibashi, unlabeled in Fig. 8A) and the cables would be received by the first and second crossbars (see Fig. C above, the cables are spaced apart from the frame and at the distal end of the struts, where the crossbars would be located).
Regarding claim 16, the modified Ishibashi/Segal device discloses wherein the first portion (1) of the frame is attachable (via “thigh fixing belt 45,” labeled in Figs. 4A-4B, and clearly shown in Figs. 8A-8B of Ishibashi) to an upper leg portion of a user (see Fig. 13 of Ishibashi) and wherein the second portion (2) of the frame is attachable (via “power belt 48,” labeled in Figs. 4A-4B and clearly shown in Figs. 8A-8B of Ishibashi) to a lower leg portion of the user to cause the joint (3A) to be collocated with a knee of the user (see Fig. 13 of Ishibashi and see knee pad 41 labeled in Figs. 4A-4B and clearly shown in Figs. 8A-8B).
Regarding claim 24, the modified Ishibashi/Segal device discloses wherein the first and second cables (8, 9) each comprises a Bowden cable (the cables 34 are each housed within an outer housing pipe 33a, 33b, see Figs. 8A-8B and Fig. 9 of Ishibashi, and these cables are selectively tensioned to apply mechanical force by movement of .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (2015/0190249) in view of Segal (4,606,542) as applied to claim 15 above, and further in view of Thorsteinsson et al. (2008/0039756).
 Regarding claim 17, the modified Ishibani/Segal device is silent regarding a strain gauge affixed to the second crossbar, the strain gauge configured to measure a force of the cable on the second crossbar. However, the use of strain gauges to measure forces exerted in an exoskeleton system is well known in the art.
For example, Thorsteinsson teaches a related lower limb exoskeleton device (Fig. 1) which includes a plurality of strain gauges (pressure sensors 810, and strain gauges 820, Fig. 8; see lines 5-6 of [0121]) affixed to various portions of the exoskeleton system (carrier 150, Fig. 1; see lines 3-7 of [0121]; and strain gauges may be on side bars 112 of the upper and lower frames 110, 120, to measure deformation of the side bars that are related to loading of the side bars during ambulatory activities, see all of para. [0122]). Information from these sensors is gathered and evaluated by a control unit that in turn controls the actuators based on recognizing phases of the gait cycle and assisting the user to maintain a normal gait cycle (see para. [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the exoskeleton frame of Ishibashi/Segal to include a plurality of strain gauges on the frame as taught by Thorsteinsson so that sensed information can be used to determine which ambulatory 
The modified Ishibashi/Segal/Thorsteinsson device does not specifically state at least some of the plurality of strain gauges are affixed to the second crossbar. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate at least some of the plurality of strain gauges to be on the second crossbar, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. Furthermore, such a relocation would merely provide expected results, as the strain gauges would be expected to measure deformation of whichever part of the frame the strain gauge is connected to (similar to the deformation measured in side bars 112 described in para. [0122] of Thorsteinsson). Lastly, a strain gauge mounted on the second crossbar in the modified device would be configured to measure deformations that would arise due to forces of the cable pulling on the second crossbar.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (2015/0190249) in view of Segal (4,606,542) as applied to claim 15 above, and further in view of Walsh et al. (2017/0027735).
Regarding claim 18, the modified Ishibashi/Segal device is silent regarding wherein the first crossbar (1, Fig. B above, modified to be between first set of struts 1A, Fig. C above) comprises a first pulley configured to redirect the first cable (8, Fig. C) toward the second crossbar (1, Fig. B above, modified to be between the second set of struts 2A, Fig. C above); and wherein the third crossbar (1, Fig. B above, modified to be between the third set of struts 3, Fig. C above) comprises a mechanical device 
Walsh teaches a related lower limb exoskeleton (see Fig. 1B, Fig. 7C) that has at least one pulley/mechanical device (two pulleys shown in element 718, Fig. 7C) supported in the first medial/lateral strut (718, Fig. 7C) at the location where the first crossbar would be in the modified device (the right-most pulley in Fig. 7C is at the location where the first crossbar is located in the Ishibashi/Segal device). These pulleys are utilized to route the cable (726, Fig. 7C) along the frame of the exoskeleton more closely (see Fig. 7C), and to change the direction of the cable (see the first sentence of [0082]) as it extends from the first medial/lateral struts (718, Fig. 7C) towards the second set of medial/lateral struts (720, Fig. 7C).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and third crossbars of Ishibashi/Segal to have the first and third medial and lateral struts and the first and third crossbars support at least one pulley each as taught by Fig. 7C of Walsh, because this is a combination of prior art elements (a pulley and cable) according to known techniques (mounting pulleys on a set of struts/crossbars to allow the cable to be routed along the exoskeleton frame) to provide expected results (the cable is still extending from the first medial/lateral struts and first crossbar, towards the second and fourth medial/lateral struts and the second and fourth crossbars so that forces are provided at both crossbars). Additionally, using the pulleys to route the cable in this manner would be beneficial because the cable would be less likely to interfere with the moving parts of the frame as it is closely positioned along the frame.
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (2015/0190249) in view of Segal (4,606,542) as applied to claim 15 above, and further in view of Thorne et al. (10,231,859).
Regarding claim 20, the modified Ishibashi/Segal device is silent regarding wherein the joint comprises a triple pulley joint comprising: a first pulley set coupled to the first portion of the frame by a first hinge; a second pulley set coupled to the second portion of the frame by a second hinge; and a third pulley set coupled to the first pulley set and coupled to the second pulley set. 
Thorne teaches a related lower limb exoskeleton device (Figs. 6-7) which has a triple pulley configuration (pulleys 112, 114, 116, Fig. 3) comprising: a first pulley set (112, Fig. 3) coupled to a first portion of the frame (102, Fig. 3) by a first hinge (coupled by a pin or other rotatable member such that each pulley can rotate relative to one another, see col. 4, lines 26-30); a second pulley set (116, Fig. 3) coupled to a second portion of the frame (104, Fig. 3) by a second hinge (coupled by a pin or other rotatable member such that each pulley can rotate relative to one another, see col. 4, lines 26-30); and a third pulley set (114, Fig. 3) coupled to the first pulley set (112, Fig. 3) and coupled to the second pulley set (116, Fig. 3) for redirecting at least one cable (cables 118, 120, Fig. 3) across a knee joint (the three pulleys are arranged to that the second pulley 114 is approximately at the center of the knee joint, see Fig. 7). These pulleys provide two additional translational degrees of freedom, which make the exoskeleton far less sensitive to alignment with the body and avoid shear loading of the knee (see col. 4, lines 30-41) and allows the brace to fit individuals of many sizes (see col. 4, lines 45-47). The cables (118, 120) associated with the pulleys may be actuated by a plurality of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable extending between the first and second crossbars of Ishibashi/Segal to be routed around a triple pulley configuration as taught by Thorne because these pulleys would provide two additional translational degrees of freedom which make the exoskeleton far less sensitive to alignment with the body and avoid shear loading of the knee, and allows the brace to fit individuals of many sizes. Furthermore, the pulleys could be easily operated by a plurality of actuators to selectively apply extension or flexion forces. In the modified Ishibashi/Thorne device, the first crossbar would thus comprise a first pulley (the pulley 112, Fig. 3 of Thorne).
Regarding claim 22, the modified Ishibashi/Segal/Thorne device discloses wherein the triple pulley joint (112, 114, 116, Fig. 3 of Thorne) comprises a first cable (118, Fig. 3 of Thorne) configured to provide a first torque about the joint in the first direction, and a second cable (120, Fig. 3 of Thorne) configured to provide a second . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (2015/0190249) in view of Segal (4,606,542) as applied to claim 15 above, and further in view of Unluhisarcikli et al. (2013/0226048).
Regarding claim 19, the modified Ishibashi/Segal device is silent regarding an encoder configured to measure joint rotation. However, the use of encoders to measure joint angles is well known in the art.
For example, Unluhisarcikli teaches a related lower limb exoskeleton device (Fig. 3) in which the knee joint comprises an encoder to measure an amount of rotation of the joint (see lines 8-18 of [0057]). This allows high accuracy and noise-free measurement of the knee angle (see lines 8-18 of [0057]), which can be used to provide feedback to control the operation of the device (see the last sentence of [0051]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of Ishibashi/Segal to include an encoder and rotary potentiometer as taught by Unluhisarcikli in order to provide an expected result of allowing the knee joint angle to be measured accurately and noise free, to provide feedback to the controller.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (2015/0190249) in view of Segal (4,606,542) and Thorne et al. (10,231,859) as applied to claim 20 above, and further in view of Shimada et al. (2010/0036302).
Regarding claim 21, the modified Ishibashi/Segal/Thorne device discloses wherein the triple pulley joint (112, 114, 116, Fig. 3 of Thorne) is attached to the first portion of the frame (in the modified device, the triple pulley joint spans the knee joint, and it would be attached/supported by the first and second frame portions of Walsh) by a first hinge enabling lateral translation of the first portion of the frame relative to the second portion of the frame (the triple pulley configuration includes a plurality of hinges and provides two additional translational degrees of freedom, see col. 4, lines 30-41 of Thorne. These translational movements would include at least some degree of lateral movement because the entire frame is rotatable through various angles), and wherein the triple pulley joint enables vertical translation, extension, and flexion movement of the second portion of the frame relative to the first portion of the frame (it allows for knee flexion and extension, and these movements would necessarily include at least some degree of vertical translation as the frame portions move).
The modified device is silent regarding the triple pulley joint being attached to the second portion of the frame via a second hinge enabling varus or valgus rotation of the second portion of the frame with respect to the first portion of the frame.
Shimada teaches a related walking assistance exoskeleton device (Fig. 1) wherein the knee joint includes a hinge element (hinge 60, Fig. 1) enabling the knee joint to rotate in a lateral direction (See the last sentence of [0013]), which enables varus or valgus rotation of the first (bar 22, Fig. 1) and second portions (bar 42, Fig. 1) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the triple pulley joint of Ishibashi/Segal/Thorne to be coupled to the first and second portions of the frame via hinge element(s) that allow for lateral rotation as taught by Shimada so that the user will be able to more easily spread their legs apart, if desired.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (2015/0190249) in view of Segal (4,606,542) and Thorne et al. (10,231,859) as applied to claim 22 above, and further in view of Kazerooni et al. (2013/0102935).
Regarding claim 23, the modified Ishibashi/Segal/Thorne device is silent regarding wherein the triple pulley joint comprises a third cable configured to prevent extension of the joint in the first direction past an extension threshold. 
Kazerooni teaches a related lower limb exoskeleton device (Fig. 13) which may utilize a cable (wire rope stop 211, Fig. 13) to prevent extension of a joint past a threshold (see the last two sentences of [0115], the wire rope prevents abduction of the leg supports 101 and 102 past some maximum angle from occurring). Although this cable is used to prevent extension past an extension threshold in an abduction motion, one of ordinary skill in the art would recognize that such a cable configuration would also be able to prevent movements between relative lower limb exoskeleton frame members from going beyond a maximum.
.
Response to Arguments
Applicant's arguments filed February 18, 2022, have been fully considered but they are not persuasive. 
Regarding the arguments pertaining to the 35 U.S.C. 102 rejection(s) (see the last paragraph of page 10 of the Remarks, through page 11 of the Remarks), these arguments have been considered, but they are moot because the amendments to the claims have overcome the previous 35 U.S.C. 102 rejection(s). However, the claims are now rejected under 35 U.S.C. 103. 
Regarding the argument that Walsh fails to disclose a first crossbar supported between a first lateral strut and a first medial strut each extending from the first portion of the frame, and a second crossbar supported between a second lateral strut and a second medial strut each extending from the second portion of the frame (see the last paragraph of page 11 of the Remarks, and see this similar argument repeated in the first paragraph of page 13 of the Remarks), this argument is not persuasive. It is agreed that Walsh does not disclose these crossbars as currently recited, but Walsh has now been modified by Segal which teaches an adjustable crossbar (1, see annotated Fig. B above) that extends between a pair of lateral and medial struts (2, 3, see Fig. B above).
Regarding the argument that Ishibashi does not disclose a first crossbar supported between a first lateral strut and a first medial strut each extending from the first portion of the frame, and a second crossbar supported between a second lateral strut and a second medial strut each extending from the second portion of the frame (see the last paragraph of page 13 of the Remarks, through the first paragraph of page 14 of the Remarks), this argument is not persuasive. It is agreed that Ishibashi does not disclose these crossbars as currently recited, but Ishibashi has now been modified by Segal which teaches an adjustable crossbar (1, see annotated Fig. B above) that extends between a pair of lateral and medial struts (2, 3, see Fig. B above).
Regarding the arguments that Bogert, Thorne, Thorsteinsson, Unluhisarcikli, Kazerooni, and Shimada fail to disclose a first crossbar supported between a first lateral strut and a first medial strut each extending from the first portion of the frame, and a second crossbar supported between a second lateral strut and a second medial strut each extending from the second portion of the frame (see the second paragraph of page 14 of the Remarks, through page 17 of the Remarks), these arguments have been considered but they are moot because none of these references have been relied upon to disclose this feature. In the current rejections, Segal has been relied upon to teach an adjustable crossbar (1, see annotated Fig. B above) that extends between a pair of lateral and medial struts (2, 3, see Fig. B above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785